        Case 1:21-cv-01259-JPB Document 18 Filed 04/07/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA STATE CONFERENCE
OF THE NAACP, et al.,

      Plaintiffs,
                                             CIVIL ACTION
v.
                                             FILE NO. 1:21-CV-01259-JPB
BRAD RAFFENSPERGER, in his
official capacity as the Secretary of
State for the State of Georgia, et al.,

      Defendants.


                NOTICE OF APPEARANCE OF COUNSEL

       COMES NOW Loree Anne Paradise, of the law firm Taylor English

 Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339, and

 hereby enters her appearance as counsel for Defendants Brad

 Raffensperger, in his official capacity as Secretary of State of Georgia; and

 State Election Board members Rebecca Sullivan, David Worley, Matthew

 Mashburn, and Anh Le in the above-captioned matter. Copies of all further

 pleadings, orders, and notices should be sent to her at the address below.



                           [SIGNATURE ON NEXT PAGE]
  Case 1:21-cv-01259-JPB Document 18 Filed 04/07/21 Page 2 of 3




This 7th day of April, 2021.


                               /s/ Loree Anne Paradise
                               Loree Anne Paradise
                               Georgia Bar No. 382202
                               lparadise@taylorenglish.com
                               TAYLOR ENGLISH DUMA LLP
                               1600 Parkwood Circle, Suite 200
                               Atlanta, GA 30339
                               Telephone: (404) 640-5910

                               Attorney for Defendants




                                 2
        Case 1:21-cv-01259-JPB Document 18 Filed 04/07/21 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned certifies that the foregoing

Notice of Appearance of Counsel has been prepared in Century Schoolbook

13, a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Loree Anne Paradise
                                    Loree Anne Paradise
